          Case 8:18-cr-00613-TDC Document 6-1 Filed 12/19/18 Page 1 of 5



                                       ATTACHMENT A

                                  STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

                     The Defendant and Related Individuals and Entities

         1      From in or around September 2014 through in or around August 2016, the
Defendant Liora Welles worked as a sales representative for Yukom Communications ("Yukom"),
an Israel-based business that provided sales and marketing services, including "retention services,"
for the for two intemet-based businesses with the brand names, BinaryBook brand and BigOption.

               BinaryBook and BigOption representatives sold and marketed financial
instruments known as "binary options" to customers located throughout the world, including in
the United States and within the District of Maryland.

               The Defendant was initially assigned to work at BigOption and reported directly to
Lee Elbaz, who eventually became the CEO of Yukom. Elbaz used the alias "Lena Green" when
interacting with investors. Elbaz supervised representatives of BinaryBook and BigOption, at
Yukom and elsewhere, who performed retention services on behalf of BinaryBook and BigOption.
In addition to Yukom, Elbaz trained and supervised representatives employed by Numaris who
also performed retention work on behalf of BinaryBook.

                   Background on Binary Options and Related Definitions

                A "binary option" was a type of option contract in which the payout depended on
the outcome of a discrete event, typically related to whether the price of a particular asset—such
as a stock or a commodity—would rise above or fall below a specified amount. Unlike standard
options, investors in binary options were not being given the opportunity to actually purchase a
stock or a commodity but, rather, were effectively predicting whether its price would be above or
below a certain amount at a certain time of the day. The option holder was typically promised that
when the binary option expired, the option holder will receive either a pre-determined amount of
cash or nothing.

               A "conversion" representative was a salesperson responsible for converting a
prospective binary options customer into an investor and obtaining an initial deposit of funds.

              A "retention" representative was responsible for working with the investor going
forward with the goal of obtaining additional deposits. As part of this effort, the Defendant and
other retention representatives were responsible for educating clients on how to use the
BinaryBook and BigOption platforms.




                                                 9
        Case 8:18-cr-00613-TDC Document 6-1 Filed 12/19/18 Page 2 of 5



       7.    A "bonus" was an amount of purported funds that representatives of BinaryBook
and BigOption could contribute to an investor's account to be used in trading.

        R.      A -risk free trade" or "insured trade" was a trade offered by representatives to
investors in %thich the investors' accounts would be reimbursed by "bonus" funds in the event of
a losing trade.

         The Defendant's Participation in the Conspiracy and Fraudulent Scheme

       9.      The Defendant and other representatives of BinaryBook and BigOption. under the
training and direction of Lee Elbaz and others, agreed to induce BinaryBook and BigOption
investors to deposit funds based on material misrepresentations, including:

             i.       false statements and material omissions regarding the alignment of financial
                      incentives between investors and representatives--i.e., claiming to
                      represent the interests of investors when, in fact, they were not representing
                      the interests of investors;

            it.       taLse statements and material omissions regarding the suitability of binary
                      options as investments and returns on investments in binary options:

                      b Ise statements and material omissions about the names, qualifications, and
                      physical location of representatives assisting investors;

                      tilse statements and material omissions regarding investors' ability to
                      withdraw investment Muds and about the reasons that funds could not be
                      withdrawn; and

                      false statements and material omissions regarding and the deceptive use
                      of -so-called "bonus."rislc free trades." and -insured trades."

        10.   BinaryBook and BigOption representatives communicated with investors through
the intemet and communicated with clients by email and telephone. The calls with clients were
recorded and used for training purposes. Lee Elbaz reviewed the calls and used the recordings to
show BinaryBook and BigOption representatives successful sales techniques.

        II.   BinaryBook and BigOption representatives were not representing the interests of
investors: when investors lost money, the owners of BinaryBook and BigOption profited.

                The Defendant's commissions were tied to how much money her clients deposited.
Managers at Binaryffook and BigOption, in consultation veith Lee Elbaz, would set sales goals for
the staff. Sales representatives were rewarded with gift cards and other items for meeting sales
pals.

               BinaryBook and BigOption representatives falsely referred to themselves as
"analysts" or -brokers" or "traders" to potential investors, when in fact they were sales
representatives. In correspondence and other communications, the Defendant identified herself as
a "Senior Broker," "Account Manager," "Hedge Fund Manager." "Senior Analyst." or "Expert


                                                10
        Case 8:18-cr-00613-TDC Document 6-1 Filed 12/19/18 Page 3 of 5



Trader" for BinaryBook andior BigOption. The Defendant was not a broker, hedge hind manager.
trader, or analyst and did not have a background in finance. busines.t or the financial markets.

              The Defendant mas assigned an alias while working on behalf of BinaryBook and
BigOption. That alias was referred to internally as a "stage name" and approved by Lee Elbaz.
The Defendant used three such so-called stage names during her time at BinaryBook and
BigOption--Lindsay Cole," "Lindsay Taylor." and "Lindsay Wells"--to interact with client
investors, and she also falsely presented her location and professional qualifications to client
investors.

                On or about October 13,2014. the Defendant. on behalf of Bi gOpt ion, sent an email
to a client investor stating that "[als your broker. 1 will personally trade for you with a guaranteed
profit of30-40%." The Defendant knew that she had no ability to generate returns of 30-40% and
knew that the statement was false at the time she made the statement These statements were
drawn from one of several email templates accessible to Yukom employees for use when
communicating with client investors.

                 In or around October 2015, in a recorded call. the Defendant informed a client
investor that if she participated in the -fully managed" account program (an account where the
broker traded for hen, she would then receive 100% "leverage" on her account—that is. that the
company would match her investment as a "leverage" to use for trading. The Defendant also told
the client that she makes a 5% commission every time a client withdraws profits and earns a 2%
commission with every winning trade. The Defendant stated that she and the client had the same
mtezests and that her gpal was to make the client money and provide her with a "passive income."
This was false because the Defendant earned commissions based on client deposits, not a
commission per withdrawal.

               The Defendant also provided training to retention agents at Yukom. During
training. the Defendant explained how to "pitch" clients and how to handle resistances and
obiect ions from client investors. The Defendant and Lee Elbaz worked together to train Yukom
emplo)ees.

        IN.     On or about June 6, 2016, a BigOption representative and co-conspirator sent an
email to another BinaryBook representative and co-conspirator attaching two training scripts titled
"Binary Options -- Script" and "Objections Pitch." The Defendant did not author the "Binary
Options Script," but she was familiar with the content. The Defendant dratted the "Objections
Pitch" script based on information she received during her own training. The Defendant circulated
these scripts to Lee Elbaz. who approved the use of these scripts for employee training. The
"Binary Options -Script" included the following false representations:

       So as you can probably hear on my voice, I'm not British originally, I'm actually from
       XXX and I moved to London XXX years go to complete my Master's degree in Economics
       from XXX.

The Defendant was not based in London. She also did not (and does not) have a Master's degree
in economics, or any other field.



                                                 11
        Case 8:18-cr-00613-TDC Document 6-1 Filed 12/19/18 Page 4 of 5




The "Objections Pitch" included the following false representations:

       I only make money when you are profitable. Explain to them that )011 make 5%
       commission every time they withdraw profits.

The Defendant and her co-conspirators, representatives of BinaryBook and BigOption. actually
earned commissions based on "net deposits"---Le.., deposits minus withdrawals.

                BinaryBook representatives received an email instructing sales people to target
tetired people, social security recipients, pension holders, and veterans as clients, and they were
trained on possible alternative funding sources for target clients located in the United States. For
instance, representatives received an email about so-called "social security loans," being informed
that a 60-year-old retired person could receive funds for investment by taking out a loan against
social security benefits. Representatives were also instructed that U.S. customers could receive a
tax refund in or around April which could be an additional source of funds; and were advised to
induce investors to take out so-called-pay day loans" and, as to veterans in particular, that veterans
were eligible for loans that are non-taxable that could be used for investment.

                The Defendant had direct contact with investors and induced clients to invest in
binary options by falsely representing the return on investment. making unauthorized trades for
clients, and using "bonuses" to convince clients to continue to deposit funds. The Defendant also
attempted to prevent investors from withdrawing funds from their accounts.

               On or about April 27. 2016, Defendant communicated with a client investor via
email and telephone and represented herself as a "BinaryBook Hedge Fund Manager" based in the
United Kingdom.

              i.       The Defendant informed the client that she was trying to start a new hedge
                       hind and needed ten individuals who would each invest 5100.000. The
                       Defendant told the client that the hedge fund offered between 6-9% monthly
                       le turn and that the c tient would be able to withdraw funds at the end of every
                       quarter without any penalties or charges. The Defendant also told the client
                       that if the client sought to withdraw funds off-cycle, he would have to pay
                       a 535 penalty charge. The Defendant further told the client that an
                       application had been submitted to have the hedge fund regulated in Cyprus
                       and that there were safeguards in place to ensure the safety of his
                       investment.

                       From in or around May 2016 through in or around June 2016, the client
                       invested $100,000 in the so-called "hedge fund" and began to see
                       investment gains.

                       When the client attempted to withdraw his funds, representatives from
                       BinaryBook's support department (and co-conspirators of the Defendant)
                       told the client that he was not eligible to withdraw funds because he had not
                       met the turnover requirement associated with the bonuses in his account.




                                                  12
        Case 8:18-cr-00613-TDC Document 6-1 Filed 12/19/18 Page 5 of 5



                     The client did not authorize or request a bonus. The purported "investment
                     gains" reflected in his account were unauthorized bonus funds.

                     The Defendant was not a hedge fund manager, BinaryBook did not have a
                     hedge fund program, and the Defendant was not based in the United
                     Kingdom.

                     The purported investment return rates of between 6-9% were also false, and
                     there was no application pending in Cyprus to regulate the purported hedge
                     fund.

             In furtherance of the conspiracy, the Defendant and her co-conspirators directly
communicated with investors within the District of Maryland.

               In furtherance of the conspiracy, the Defendant communicated with more than ten
investors and was directly responsible for approximately $2,395,310 in investor losses.


       SO STIPULATED:


                                           Anlcush       on, Trial Attorney
                                           Tracee        I. Assistant Chief



                                           Lora Welles
                                           Def • darn
                                              111,
                                            oloAw    ea
                                           tan; tORIPton, Esq.
                                           Cou s or Defendant




                                             13
